Case 6:21-cv-00617-PGB-GJK Document 16 Filed 05/27/21 Page 1 of 2 PageID 105




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    CHRISTOPHER GARY BAYLOR,

                                  Plaintiff,

    v.                                                   Case No. 6:21-cv-617-Orl-PGB-GJK

    KENNEDY COURT, LLC,
    DEPARTMENT OF HEALTH AND
    HUMAN SERVICES, and CENTERS
    FOR DISEASE CONTROL AND
    PREVENTION,

                        Defendant.
_____________________________________

                                               ORDER 1

          This matter is before the Court on Plaintiff’s Emergency Motion for

Temporary Restraining Order and Preliminary Injunction which was filed on

May 14, 2021. Doc. No. 10. Plaintiff argues a Temporary Restraining Order is

required in this case because he is subject to eviction in a state court proceeding.

However, based on the details provided in Plaintiff’s Motion, the status of the

eviction proceeding is unclear.            Plaintiff states that as of May 11, 2021, the

Brevard County Sheriff’s Office was authorized to enforce an eviction order

against him.        Id. at 2.    Plaintiff claims irreparable injury and an emergency

1   Magistrate Judge David A. Baker substituting for Magistrate Judge Gregory J. Kelly.
Case 6:21-cv-00617-PGB-GJK Document 16 Filed 05/27/21 Page 2 of 2 PageID 106




because Plaintiff has not been given the opportunity to file an Amended

Complaint or a “responsive motion,” but the Motion was not filed until after the

eviction order was apparently entered. Id. On May 18, 2021, the District Judge

referred this matter to the undersigned for Report and Recommendations. Doc.

No. 13.

      As the Motion may be moot, or alternatively, Plaintiff’s requests may be

subject to the Rooker-Feldman doctrine, the Younger abstention doctrine, and may

violate the Anti-Injunction Act, 28 U.S.C. § 2283, the Court directs Plaintiff to file

a status report regarding the state of the proceedings in Brevard County, as well

as address the doctrines that may preclude relief within fourteen (14) days from

the date of this Order. See Rooker v. Fid. Tr. Co., 263 U.S. 413, 415-16 (1923); D.C.

Ct. of Appeals v. Feldman, 460 U.S. 462, 476-82 (1983); Younger v. Harris, 401 U.S. 37,

43 (1971). Any Defendant wishing to be heard on these issues may make an

appropriate filing within the same timeframe.

      DONE and ORDERED in Orlando, Florida, on May 27, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
                                          2
